DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 1, 7, and 13, the limitation “reconstructing the input trained model dynamically expanding a size of a selectively re-learned trained model on which the selective re-learning is performed than a size of the input trained model if the selectively re-learned trained model has a preset loss” is not understood by the examiner. The examiner is not sure how the “re-learning is performed than a size of the input trained model,” it is not clear what the applicant is trying to describe.
Claims 2 – 6, 8 – 12, and 14 are dependent claims therefore are also rejected. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gage et al (US 2010/0235310).
As to claims 1, 7, and 13, Gage et al teaches a method for re-learning a trained model (paragraph [0010]...an artificial neural network is provided that, after training, produces new trainable nodes such that input data representative of a first event and input data representative of a second event both activate a subset of the new trainable nodes), comprising:
receiving (paragraph [0045]...artificial neural network 28) an input trained model (paragraph [0045]...artificial neural network 24)  consisting of a plurality of neurons (paragraph [0044]...within the artificial neural network, individual nodes (or neurons) transform input information) and a data set (paragraph [0045]...input information (t+1)) including a new task (paragraph [0010]... input data representative of a first event and input data representative of a second event);
identifying a neuron associated with the new task among the plurality of neurons and selectively re-learning a parameter associated with the new task for the identified neuron (paragraph [0056]...items searched on the same day will activate, and be learned by, the same population or subset of immature nodes. In contrast, when items are searched many days apart, different items will be learned by different immature nodes); and
reconstructing the input trained model (paragraph [0055]...reconstruct other inputs occurring around the same time as the new search categories input) dynamically expanding a size paragraph [0177]...the new neuron was simply added to the existing layer in a random location, and the sizes of the connection matrices were adjusted accordingly) of the-a selectively re-learned trained model on which the selective re-learning is performed than a size of the input trained model if the selectively re-learned trained model has a preset loss value (paragraph [0030]...for each synapse, the spiking of the pre-synaptic neuron is filtered with a STDP curve and compared to the spike-train of the post-synaptic neuron. The temporal covariance of the pre- and post-synaptic neurons is used to determine the amount the synapse learns).

As to claim 14, Georgescu et al teaches the method, further comprising:
limiting the size of the input trained model based on a cumulative knowledge accounting of the new task (paragraph [0371]...Pattern completion produces the same output from related but different inputs, allowing the reconstruction of a memory from a partial cue, whereas pattern integration, as described here, limits the amount of separation of very distinct inputs).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gage et al (US 2010/0235310 in view of GHANI et al (US 2013/0018825).
As to claim 15, Gage et al teaches a method for re-learning a trained model (paragraph [0010]...an artificial neural network is provided that, after training, produces new trainable nodes such that input data representative of a first event and input data representative of a second event both activate a subset of the new trainable nodes), comprising:
receiving (paragraph [0045]...artificial neural network 28) an input trained model (paragraph [0045]...artificial neural network 24)  consisting of a plurality of neurons (paragraph [0044]...within the artificial neural network, individual nodes (or neurons) transform input information) and a data set (paragraph [0045]...input information (t+1)) including a new task (paragraph [0010]... input data representative of a first event and input data representative of a second event);
identifying a neuron associated with the new task among the plurality of neurons and selectively re-learning a parameter associated with the new task for the identified neuron (paragraph [0056]...items searched on the same day will activate, and be learned by, the same population or subset of immature nodes. In contrast, when items are searched many days apart, different items will be learned by different immature nodes); and
reconstructing the input trained model (paragraph [0055]...reconstruct other inputs occurring around the same time as the new search categories input) dynamically expanding a size (paragraph [0177]...the new neuron was simply added to the existing layer in a random location, and the sizes of the connection matrices were adjusted accordingly) of the-a selectively re-learned trained model on which the selective re-learning is performed than a size of the input trained paragraph [0030]...for each synapse, the spiking of the pre-synaptic neuron is filtered with a STDP curve and compared to the spike-train of the post-synaptic neuron. The temporal covariance of the pre- and post-synaptic neurons is used to determine the amount the synapse learns).
Gage et al fails to explicitly show/teach a method of learning a new concept using already-learned knowledge, the method comprising: training a model to provide a first trained model, the first trained model then being the already-learned knowledge; classifying first data using the first trained model to provide a first classification; re-learning the first trained model using the method of claim 1 to provide the second trained model; and classifying second data using the second trained model to provide a second classification, wherein the second classification corresponds to the new concept.
	However, GHANI et al teaches a method of learning a new concept using already-learned knowledge (paragraph [0007]...rapidly and efficiently developing learned models for new domains addressed by machine learning systems), the method comprising: training a model to provide a first trained model (paragraph [0028]...identified at least one learned model of the plurality of learned models as the basis for the new domain model), the first trained model then being the already-learned knowledge (paragraph [0031]...this same statistical characterization is performed by the statistical determination component 502 on the prior text 506 used to establish each of the prior learned models); classifying first data using the first trained model to provide a first classification (paragraph [0028]...the respective learned models comprise text-based classifiers, the new domain model may be used to classify additional new input text in order to classify the new additional input text according to the new domain); and classifying second data using the second trained model to provide a second classification, wherein the second classification corresponds paragraph [0033]... the new text is used to provide the new domain classifier by starting with the conditional probabilities (as known in the art) established by the at least one identified classifier and retraining based on the new text). (paragraph [0028]...Having identified at least one learned model of the plurality of learned models as the basis for the new domain model, additional processing may occur as illustrated by blocks 408 and 410. Thus, at block 408, the new domain model may be provided based on the at least one learned model identified at block 406 and the new domain input. For example, where the learned models are developed according to a supervised or semi-supervised algorithm, the new domain input may be used as additional training data to re-train the at least one learned model. The resulting, retrained model is then provided as the new domain model. Furthermore, using an active learning component (as illustrated in FIG. 5 and described below), active learning techniques may be applied in the process of providing the new domain model. Thereafter, as shown by block 410, the new domain model may be employed to analyze additional new input data. For example, where the respective learned models comprise text-based classifiers, the new domain model may be used to classify additional new input text in order to classify the new additional input text according to the new domain).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128